255 F.2d 555
ASSOCIATED OIL & GAS COMPANY et al., Petitioners,v.FEDERAL POWER COMMISSION, Respondent.
No. 16704.
United States Court of Appeals Fifth Circuit.
April 23, 1958.

Hugh Q. Buck, Jefferson D. Giller, Houston, Tex. (Fulbright, Crooker, Freeman, Bates & Jaworski, Milton K. Eckert, Jackson C. Hinds, Houston, Tex., on the brief), for petitioners.
Bennett Boskey, Washington, D. C., and James D. Heldt, Dallas, Tex., for Nebo Oil Co., amicus curiae.
Willard W. Gatchell, Gen. Counsel, Howard E. Wahrenbrock, Solicitor, Samuel W. Jensch, Atty., W. Russell Gorman, Asst. Gen. Counsel, Washington, D. C., for Federal Power Commission.
Before TUTTLE, JONES and WISDOM, Circuit Judges.
TUTTLE, Circuit Judge.
This case is similar to and is controlled by Bel Oil Corporation v. Federal Power Commission (Union Oil Corporation of California, v. Federal Power Commission, and Morris Rauch v. Federal Power Commission), 255 F.2d 548.
The record discloses an effort by natural gas companies as defined in the Natural Gas Act, 15 U.S.C.A. § 717, to put into effect higher prices for their natural gas sold in interstate commerce within the provisions of the Act as construed in Phillips Petroleum Co. v. Wisconsin, 347 U.S. 672, 74 S. Ct. 794, 98 L. Ed. 1035. It is distinguished from these three other cases in that there is no contention that if the Federal Power Commission has jurisdiction over the prices it cannot proceed under Section 4(d) because the prices here put forward by petitioners were not automatic increases provided for in contracts executed prior to June 7, 1954, but they were agreed to and sought to be made effective after that date.
The petition is granted to the extent that the Commission is directed to reopen these proceedings to afford petitioner reasonable opportunity to adduce such evidence as they may be advised is relevant to the inquiry whether the proposed rate is just and reasonable. In all other respects the petition is


1
Denied.